DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response after Final Rejection, filed 12/22/2021, has been entered and made of record. Claims 29,30,32-45, and 48 are pending in the application.

2.	Applicant’s cancellation of claim 46 has obviated the Examiner’s rejection under 35 U.S.C. 112(d).

Response to Remarks
As Applicant notes in this response, the amendment to claims 29 and 44 overcome’s the Examiner’s rejections based on Ambur et al. and Ono. Ambur et al. will no longer be used in any prior art rejections as it relates to partial reflection because Applicants averred during the interviews conducted on December 20, 2021 and December 22, 2021 that one of ordinary skill in the art would understand that a partial reflector as claimed does not encompass a reflective polarizer. That is, the broadest reasonable interpretation of “partial reflector” does not encompass a reflective polarizer. As Ambur et al. discloses the use of one reflective polarizer and one partial reflector in the reference’s optical system, it is not uniquely applicable to the claims, which require more than one partial reflector.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29,30,32-35,44,45, and 48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims 29 and 44 each recite, on their respective line 8, “a signal processing unit to process the image….” This limitation lacks antecedent basis in the claims. That is, both claim 29 and claim 44 do not introduce “an image” corresponding to “the image” until their respective last line. Claims 30,32-35,45, and 48 are rejected as being indefinite because they depend on either claim 29 or claim 44 and fail to remedy their indefiniteness.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 29,30,32-34,36-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable Togino (US # 6,008,947) in view of Ono (US 2019/0082093) and further in view of Bone et al. (US 2015/0198784).
	As to claim 29, Togino teaches an imaging system (e.g. Figs. 1 and 10) comprising:
a lens (Fig. 1, lens/dioptric element “11”) having a focal length (e.g., col. 17, lines 18 and 19); 
a first partial reflector (Figs. 1 and 10, semitransparent surface “121”) that reflects at least 5% of the light and transmits light (col. 9, lines 59-61), substantially without regard to polarization (Fig. 6; col. 10, lines 10-21);
a second partial reflector (Figs. 1 and 10, semitransparent surface “122”) that reflects at least 5% of the light and transmits light (col. 9, lines 59-61), substantially without regard to polarization (Fig. 6; col. 10, lines 10-21); and
an image plane (Figs. 1 and 10, image plane “I”),
wherein the lens, the first partial reflector, and the second partial reflector, and the image plane are aligned substantially along an optical axis (Figs. 1 and 10); light entering the lens image plane receives the light exiting the second partial reflector (Figs. 1 and 10); and the lens, the first partial reflector, the second partial reflector, and the image plane are arranged to form an image at the image plane (e.g., col. 17, lines 57-59 and col. 18, lines 9-11).
The claim differs from Togino in that it requires (1) that a time-integrating sensor be placed at the image plane for detecting and forming an image from the light exiting the second partial reflector, (2) that the imaging system includes a signal processing unit to process the image formed on the time-integrating sensor, (3) that a distance between the lens and the time-integrating sensor is less than the focal length, and (4) that the time-integrating sensor has a response time that is greater than the time for light to travel round-trip between the first and second partial reflector.
As is evident in the embodiment using semitransparent surfaces for the concentric element “12” (i.e. Figs. 1,6, and 10) the configuration of Togino’s optical system presents the issue of telephoto light rays and wide-angle light rays interfering with each other at the image plane, which would produce an image with superimposed telephoto scene features and wide-angle scene features. Only, Togino does not address the issue specifically in the disclosure. However, in the same field of endeavor, Ono discloses an imaging system with a plurality of optical reflectors that perform a round-trip reflection of incident light that ultimately is incident on an image sensor (e.g., Fig. 6). Recognizing interference similar to Togino (e.g. Fig. 9; [0003]), Ono devises an image sensor (Fig. 6, sensor “24”) with two sets of a plurality of time-integrating sensors with directional sensitivity (1) (Fig. 4; [0053]), associated with telephoto and wide-angle light rays ([0054]). Based on a ratio of sensitivity between the sets of sensors (e.g., (2) ([0096]). In light of the teaching of Ono, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position an imaging unit similar to that of Ono, with the sets of different sensors, at Togino’s image plane and to include an interference reducing unit in Ono’s image forming system to decouple the interfering images in the manner disclosed by Ono because an artisan of ordinary skill in the art would recognize that this would allow a user of Togino’s image forming system to produce a desired, fully-resolved field-of-view image without having to view undesirable, interfering images.
(3) Further in the same field of endeavor, Bone et al. discloses a compact optical imaging system for producing narrow field-of-view images including a reflective element (Fig. 2A) and having a total track length (TTL) measured from a first lens of the system (Fig. 2A, lens “L21”) to an image sensor plane (Fig. 2A, imaging plane “260”) of 12.68 mm (Fig. 2A; [0037]; d1 + d2 + d3), the first lens having an effective focal length (EFL) 14.36 mm ([0037]; TTL/EFL = 0.883). In light of the teaching of Bone et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the system of Togino to measure a total track length of less than 30 mm (i.e. 12.68 mm) and, given the multiple reflections of the concentric element “12,” to use a lens as the lens/dioptric element “11” having an effective focal length greater than the total track length, because an artisan of ordinary skill in the art would recognize that the system designer can take advantage of Togino’s semi-transparent concentric element to produce a compact optical system that can capture fully-resolved wide and narrow field-of-view images. Additionally, by utilizing the dimensions of Bone’s system, the system of Togino, as modified by Ono, can be incorporated 
(4) Finally, although Togino, as modified by Ono, does not address the exposure time (i.e., response time) of the imaging unit, the Examiner takes official notice to the use of exposure times in the range of hundreds to thousands of seconds to properly expose an image sensor for scenes with standard ranges of brightness as well known in the art. One of ordinary skill in the art would recognize that this range of exposure times would allow a user to capture high quality, high dynamic-range images in ordinary settings of photography. Additionally, by the combination of Togino and Bone et al., the total track length of the resultant system would be 12.68 mm. Therefore, the distance between partial reflectors would necessarily be limited to below this length, and even when doubled (i.e., for a round trip), the well-known exposure times discussed above would be greater than the time for light to travel round trip between reflectors on multiple orders of magnitude.
As Applicant has failed to adequately traverse the official notice statement above, the subject matter of this statement is now considered admitted prior art. See MPEP 2144.03(c). 
As to claim 30, Togino, as modified by Ono and Bone et al., teaches the imaging system of claim 29, wherein the imaging system has a thickness including the lens, the first partial reflector, the second partial reflector, and the time-integrating sensor, of less than 30 mm (see Bone et al., Fig. 2A; [0037]; d1 + d2 + d3).
As to claim 32, Togino, as modified by Ono and Bone et al., teaches the imaging system of claim 29. Although not stated expressly in Ono, the Examiner takes official notice to the use of either a CCD or a CMOS array in a digital imaging system as well known in the art. One of 
As to claim 33, Togino, as modified by Ono and Bone et al., teaches the imaging system of claim 29, wherein the lens, the first partial reflector, the second partial reflector, and the time-integrating sensor are enclosed within a mobile device (see Bone et al., e.g., [0002] and [0003]).
As to claim 34, Togino, as modified by Ono and Bone et al., teaches the imaging system of claim 29, wherein the focal length, the first partial reflector, and the second partial reflector are arranged to produce a focused image of an object on a time-integrating sensor when the light undergoes a desired number of round trips between the first partial reflector and the second partial reflector (see Togino, Figs. 1 and 10; {As an additional note, the system of Togino, as modified by Ono and Bone et al., necessarily limits the number of reflections to specific amount by establishing a desired exposure time for a scene.}).
As to claim 36, Togino teaches a method to produce an image of an object (e.g., Figs. 1 and 10; col. 1, lines 18-20), comprising:
acquiring an image (col. 1, lines 18-20; col. 18, lines 9-11) that contains a sum of light from one or more partial reflections (Figs. 1 and 10; col. 2, lines 61-67), wherein light is incident on a lens (Fig. 1, lens/dioptric element “11”) having a focal length (e.g., col. 17, lines 18 and 19) and two or more partial reflectors (Figs. 1 and 10, semitransparent surfaces “121” and “122”) that are aligned substantially along a common optical axis (Figs. 1 and 10), and the light undergoes one or multiple round-trip partial reflections between the two or more partial 
The claim differs from Togino in that it requires (1) that the method be performed for a mobile device, (2) that the light received at the image plane enters a sensor and an image is captured by the sensor corresponding to the partially reflected light, and (3) that the image be processed by a signal processing unit to derive a focused image of the object.
As is evident in the embodiment using semitransparent surfaces for the concentric element “12” (i.e. Figs. 1,6, and 10) the configuration of Togino’s optical system presents the issue of telephoto light rays and wide-angle light rays interfering with each other at the image plane, which would produce an image with superimposed telephoto scene features and wide-angle scene features. Only, Togino does not address the issue specifically in the disclosure. However, in the same field of endeavor, Ono discloses an imaging system with a plurality of optical reflectors that perform a round-trip reflection of incident light that ultimately is incident on an image sensor (e.g., Fig. 6). Recognizing interference similar to Togino (e.g. Fig. 9; [0003]), Ono devises an image sensor (Fig. 6, sensor “24”) with two sets of a plurality of time-integrating sensors with directional sensitivity (2) (Fig. 4; [0053]), associated with telephoto and wide-angle light rays ([0054]). Based on a ratio of sensitivity between the sets of sensors (e.g., [0057] and [0077]), an interference reducing unit (Fig. 15, interference reducing unit “36”) decouples the telephoto and wide-angle images (3) ([0096]). In light of the teaching of Ono, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position an imaging unit similar to that of Ono, with the sets of different sensors, at Togino’s image plane and to include an interference reducing unit in Ono’s image forming system to decouple the interfering images in the manner 
 (1) Further in the same field of endeavor, Bone et al. discloses a compact optical imaging system for producing narrow field-of-view images in a mobile device (e.g., [0002] and [0003]). The system includes a reflective element (Fig. 2A) and has a total track length (TTL) measured from a first lens of the system (Fig. 2A, lens “L21”) to an image sensor plane (Fig. 2A, imaging plane “260”) of 12.68 mm (Fig. 2A; [0037]; d1 + d2 + d3), the first lens having an effective focal length (EFL) 14.36 mm ([0037]; TTL/EFL = 0.883). In light of the teaching of Bone et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the system of Togino, as modified by Ono, with at most the measurements of Bone’s system, because an artisan of ordinary skill in the art would recognize that the system designer can take advantage of Togino’s semi-transparent concentric element to produce a compact optical system that can capture fully-resolved wide and narrow field-of-view images. Additionally, by utilizing the dimensions of Bone’s system, the system of Togino, as modified by Ono, can be incorporated into a commonplace device frequently carried and used to capture images.
As to claim 37, Togino, as modified by Ono and Bone et al., teaches the method of claim 36. Although Bone et al. does not specifically disclose that the mobile device includes a display for displaying the captured image, the Examiner takes official notice to the use of displays on a mobile phone for reviewing captured images as well known in the art. One of ordinary skill in the art would have been motivated to include a display on the mobile device of Togino, as 
As Applicant has failed to adequately traverse the official notice statement above, the subject matter of this statement is now considered admitted prior art. See MPEP 2144.03(c).
	As to claim 38, Togino, as modified by Ono and Bone et al., teaches the method of claim 36, wherein the image is processed using an algorithm that includes background subtraction, high-pass filtering, or deconvolution (see Ono, [0125]; {The Examiner submits that Expressions (1) and (2) of para. [0125] can be construed as deconvolution expressions.}).
As to claim 39, Togino, as modified by Ono and Bone et al., teaches the method of claim 36, wherein a distance between the lens and the sensor is less than the focal length of the lens (see Bone et al., [0037]; TTL/EFL = 0.883).
As to claim 40, Togino, as modified by Ono and Bone et al., teaches the method of claim 37, wherein the mobile device has a thickness including the lens, the two or more partial reflector, and the sensor of less than 30 mm (see Bone et al., [0037]; TTL/EFL = 0.883); the two or more partial reflectors each reflect at least 5% of the light and transmits light (see Togino, col. 9, lines 59-61), substantially without regard to polarization (see Togino, Fig. 6; col. 10, lines 10-21).
As to claim 41, Togino, as modified by Ono and Bone et al., teaches the method of claim 37, wherein the sensor is a time-integrating sensor that has a response time is slower than the time for light to travel round-trip between the first and second partial reflector (See the Examiner’s official notice statement in the rejection of claim 29 above.)
	As to claim 42, Togino, as modified by Ono and Bone et al., teaches the method of claim 41, wherein the time-integrating sensor is a Charge Coupled Device (CCD) or Complementary Metal Oxide Semiconductor (CMOS) array (See the Examiner’s official notice statement in the rejection of claim 32 above.).
43, Togino, as modified by Ono and Bone et al., teaches the method of claim 36, wherein the lens and the two or more partial reflectors are arranged to produce an in-focus image of the object on the sensor when undergoing a desired number of round trips between one or more partial reflectors (see Togino, Figs. 1 and 10; {As an additional note, the system of Togino, as modified by Ono and Bone et al., necessarily limits the number of reflections to specific amount by establishing a desired exposure time for a scene.}).
As to claim 44, Ambur et al. teaches a system (e.g. Figs. 1 and 10) comprising:
a lens (Fig. 1, lens/dioptric element “11”) having a focal length (e.g., col. 17, lines 18 and 19); 
a first partial reflector (Figs. 1 and 10, semitransparent surface “121”) that reflects at least 5% of the light and transmits light (col. 9, lines 59-61), substantially without regard to polarization (Fig. 6; col. 10, lines 10-21);
a second partial reflector (Figs. 1 and 10, semitransparent surface “122”) that reflects at least 5% of the light and transmits light (col. 9, lines 59-61), substantially without regard to polarization (Fig. 6; col. 10, lines 10-21); and
an image plane (Figs. 1 and 10, image plane “I”),
wherein light transmits through the lens and undergoes one or multiple round-trip partial reflections between the first partial reflector and the second partial reflector (Figs. 1 and 10; col. 2, lines 61-67), and the lens, the first partial reflector, the second partial reflector and the image plane are arranged to form an image at the image plane (e.g., col. 17, lines 57-59 and col. 18, lines 9-11).
The claim differs from Togino in that it requires (1) a time-integrating sensor be placed at the image plane for detecting the light, (2) that system be a mobile device housing the lens, (3) that the mobile device includes a signal processing unit to process the image formed on the time-integrating sensor, and (4) that a distance between the lens and the time-integrating sensor is less than the focal length.
As is evident in the embodiment using semitransparent surfaces for the concentric element “12” (i.e. Figs. 1,6, and 10) the configuration of Togino’s optical system presents the issue of telephoto light rays and wide-angle light rays interfering with each other at the image plane, which would produce an image with superimposed telephoto scene features and wide-angle scene features. Only, Togino does not address the issue specifically in the disclosure. However, in the same field of endeavor, Ono discloses an imaging system with a plurality of optical reflectors that perform a round-trip reflection of incident light that ultimately is incident on an image sensor (e.g., Fig. 6). Recognizing interference similar to Togino (e.g. Fig. 9; [0003]), Ono devises an image sensor (Fig. 6, sensor “24”) with two sets of a plurality of time-integrating sensors with directional sensitivity (1) (Fig. 4; [0053]), associated with telephoto and wide-angle light rays ([0054]). Based on a ratio of sensitivity between the sets of sensors (e.g., [0057] and [0077]), an interference reducing unit (Fig. 15, interference reducing unit “36”) decouples the telephoto and wide-angle images (3) ([0096]). In light of the teaching of Ono, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position an imaging unit similar to that of Ono, with the sets of different sensors, at Togino’s image plane and to include an interference reducing unit in Ono’s image forming system to decouple the interfering images in the manner disclosed by Ono because an artisan of ordinary skill in the art would recognize that this would allow a user of Togino’s image forming system to produce a desired, fully-resolved field-of-view image without having to view undesirable, interfering images.
Further in the same field of endeavor, Bone et al. discloses a compact optical imaging system for producing narrow field-of-view images in a mobile device (2) (e.g., [0002] and [0003]). The system includes a reflective element (Fig. 2A) and has a total track length (TTL) measured from a first lens of the system (Fig. 2A, lens “L21”) to an image sensor plane (Fig. 2A, imaging plane “260”) of 12.68 mm (Fig. 2A; [0037]; d1 + d2 + d3), the first lens having an effective focal length (EFL) 14.36 mm (4) ([0037]; TTL/EFL = 0.883). In light of the teaching of Bone et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the system of Togino, as modified by Ono, with at most the measurements of Bone’s system, because an artisan of ordinary skill in the art would recognize that the system designer can take advantage of Togino’s semi-transparent concentric element to produce a compact optical system that can capture fully-resolved wide and narrow field-of-view images. Additionally, by utilizing the dimensions of Bone’s system, the system of Togino, as modified by Ono, can be incorporated into a commonplace device frequently carried and used to capture images.
As to claim 45, Togino, as modified by Ono and Bone et al., teaches the device
As to claim 48, Togino, as modified by Ono and Bone et al., teaches the device

35 is rejected under 35 U.S.C. 103 as being unpatentable over Togino (US # 6,008,947) in view of Ono (US 2019/0082093) in view of Bone et al. (US 2015/0198784) and further in view of Huang (US 2020/0132969).
As to claim 35, Togino, as modified by Ono and Bone et al., teaches the imaging system of claim 32. The claim differs from Togino, as modified by Ono and Bone et al., in that it requires that the lens has a diameter and the diameter is larger than the thickness of the imaging system.
In the same field of endeavor, Huang discloses a compact optical system (e.g., Fig. 1) for a small form factor device (e.g., Fig. 28). The reference notes that the optical system’s lens assembly may have an entrance pupil diameter that is greater than the total track length of the optical system ([0056]). In light of the teaching of Huang, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design Togino’s dioptric element/lens to have an entrance pupil diameter that is greater the optical system’s total track length because, as Huang notes in para. [0056], this would ensure a short total track length with a larger aperture, thereby enabling the lens system to capture high brightness within a limited interior space.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: a variant of Togino’s system (US # 5,517,366).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/1/2022